Citation Nr: 0607026	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder for the period 
from November 29, 2000 to December 31, 2001.

2.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder for the period from January 1, 
2002 to April 12, 2004.

3.  Entitlement to an evaluation in excess of 70 percent for 
post traumatic stress disorder on and after April 13, 2004.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1969 to 
May 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), and Board remand.


FINDINGS OF FACT

1.  From November 29, 2000 to December 31, 2001, the 
veteran's post traumatic stress disorder (PTSD) was 
manifested by occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to a 
flat affect, nightmares, flashbacks, chronic sleep 
impairment, intrusive thoughts, self-isolation, occasional 
panic attacks, memory loss, and anger and irritability 
problems.  The veteran also demonstrated good judgment, good 
abstract thinking, good hygiene, and an ability to work.

2.  From January 1, 2002 to April 12, 2004, the veteran's 
PTSD was manifested by occupational and social impairment 
with reduced reliability and productivity, due to dreams, 
flashbacks, anger, fear of crowds, self-isolation, 
irritability, and anxiety, difficulty in completing tasks, 
and difficulty in establishing and maintaining effective work 
and social relationships.  The veteran also demonstrated 
intact hygiene, no suicidal ideations, intact judgment, and 
intact abstract thinking.

3.  On and after April 13, 2004, the veteran's PTSD is 
manifested by occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood, due to self-isolation, an 
inability to work in a competitive work setting, intrusive 
thoughts, flashbacks, auditory hallucinations, chronic sleep 
impairment, memory loss, hygiene neglect, anger and 
irritability, a restricted range of affect, difficulty 
concentrating, hypervigilance, anxiety, inability to 
establish and maintain effective relationships, and 
obsessional checking and rechecking.  The veteran also 
demonstrated no gross impairment of thought process or 
communication, no grossly inappropriate behavior, maintenance 
of minimum personal hygiene, and was oriented to time, 
person, and place.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD for the period from November 29, 2000 to 
December 31, 2001 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period from January 1, 2002 to April 12, 
2004 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

3.  The criteria for an evaluation in excess of 70 percent 
for PTSD for the period on and after April 13, 2004 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  Unfortunately, notice to the veteran 
was not done in this case until later in the claims process.  
Nevertheless, a June 2002 letter notified the veteran of what 
evidence was necessary to establish entitlement to an 
increased evaluation for his service-connected PTSD.  Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  
The June 2002 letter notified the veteran that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disability, or to provide a properly executed 
release so that VA could request the records on his behalf.  
Any error in the sequence of events is not shown to have any 
impact on the case, or to cause injury to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The duty to notify also includes informing the veteran that 
he must send in all evidence in his possession pertaining to 
his claim.  38 C.F.R. § 3.159(b)(1).  The initial June 2002 
letter did not expressly direct the veteran to do this, but 
stated "[t]ell us about any additional information or 
evidence that you want us to try to get for you."  A post-
remand March 2004 letter instructed the veteran to send in 
all the evidence he had pertaining to his claim.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004).  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA outpatient medical records and 
examination reports, and private medical records have been 
associated with the claims file.  The veteran was afforded 
several VA PTSD examinations.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  VA's duty to assist has been 
met.

In a private medical record, submitted to VA in March 2002, a 
physician noted that the veteran was applying for disability 
benefits from the Social Security Administration (SSA).  In a 
June 2002 VCAA letter to the veteran, VA notified him that it 
would obtain the SSA records.  In August 2002 the SSA 
notified VA that it had no records for the veteran.  But 
attached to a March 2004 claim was an April 2003 SSA letter 
awarding the veteran disability benefits effective September 
2002.  An April 2004 private medical record noted that the 
veteran was receiving SSA benefits.  Additional SSA records, 
however, are not associated with the claims file.  Generally 
the duty to assist extends to obtaining SSA records where 
relevant to the issue.  Murinscak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  The Board finds that in this case, a remand 
to obtain SSA records is not required.  It is not certain 
that any SSA records would be different, or more current, 
than the records already present in the claims file.  The 
file contains VA PTSD examinations from July 2002 and October 
2004; VA outpatient notes from February 2002 and May 2002; 
and private psychosocial assessments from August 2001 and 
April 2004.  Two psychiatric examinations of file were 
conducted after the SSA determination was made.  Furthermore, 
the veteran and his representative have had ample opportunity 
to identify additional medical records that have not been 
obtained, to include SSA records, and have not done so.  
Moreover, the issue here is the severity of the veteran's 
PTSD, rather than the existence of the disability.  As noted 
above, a substantial body of evidence was developed regarding 
this issue.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal.  See 
Bernard, 4 Vet. App. at 394.  Remanding this case again for 
further VCAA development would result only in additional 
delay with no benefit to the veteran, and such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which result in unnecessary additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  In light of the foregoing, the Board finds that 
the RO has obtained and fully developed all relevant evidence 
necessary for an equitable disposition.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.  Increased evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply here, because the current appeal is based on 
the assignment of an initial evaluation following an initial 
award of service connection for PTSD.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Fenderson, 12 Vet. App. at 126.

Service connection for PTSD was granted by a October 2001 
rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
November 29, 2000.  In a February 2002 rating decision, a 
temporary total evaluation under 38 C.F.R. § 4.29 (2005) was 
assigned from November 5, 2001 until January 1, 2002, due to 
hospitalization for PTSD.  That same rating decision 
continued the 30 percent evaluation, effective January 1, 
2002.  In a November 2002 rating decision, however, a 50 
percent evaluation was assigned, effective January 1, 2002.  
In a March 2005 rating decision, a 70 percent evaluation was 
assigned, effective April 13, 2004.  

The Board notes that the veteran served in Vietnam and was 
awarded the Air Medal, the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation, a National Defense Service 
Medal, a Combat Infantryman Badge, a Vietnam Service Medal 
with two Bronze Stars, a Vietnam Campaign Medal with 60 
device, and the Army Commendation Medal.

A.  November 29, 2000 to December 31, 2001

The veteran was awarded a temporary total evaluation from 
November 5, 2001 to December 31, 2001, due to hospitalization 
for PTSD.  See 38 C.F.R. § 4.29.  Because the veteran 
received the maximum schedular rating allowed for PTSD from 
November 5, 2001 to December 31, 2001, there is no issue in 
controversy regarding that time period.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (veteran is presumed to be seeking 
the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
benefit is awarded).  Medical evidence regarding the 
veteran's hospitalization is thus not considered in 
determining the appropriate evaluation assigned for that time 
period.  

A November 2000 private psychological evaluation diagnosed 
chronic, severe PTSD.  The examiner noted that the symptoms 
included nightmares, severe flashback with recurrent 
intrusive thoughts, panic attacks, anhedonia, memory loss, 
depression, hyperarousal, exaggerated startle response, 
excessive anger, poor interpersonal relationships, and 
severely impaired social and occupational functioning.  The 
examiner found a flat affect, depressed mood, heightened 
anxiety, severely impaired abstract reasoning and memory 
functions, circumstantial and tangential speech, and thought 
derailment and blocking.  The examiner did not make findings 
or note observations regarding how the veteran's 
manifestations of PTSD impaired him occupationally or 
socially.  A GAF score of 30 was assigned, which contemplates 
that the veteran's behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment, or is unable to function in almost 
all areas of life.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-47 (2004) (DSM-IV).

A February 2001 VA outpatient medical record indicated that 
the veteran reported  night terrors, cold sweats, daily 
flashbacks and dissociation, memory problems, focus problems, 
a dislike of crowds, lack of trust, self-isolation, avoidance 
of the public, and having to keep his back to the wall.  The 
veteran denied depression.  The examiner noted the veteran 
appeared clean and neat, had good insight and judgment, that 
his speech flowed smoothly, pleasant mood and affect, that he 
was cooperative, and that he lived with his wife.  Otherwise, 
there was no discussion of social or occupational impairment.  
The examiner diagnosed PTSD and assigned a GAF score of 40, 
which contemplates some impairment in reality testing or 
communication, illogical, obscure, or irrelevant speech, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood, such as 
depressed man who avoids friends, neglects family, and is 
unable to work.  See DSM-IV, 46-47.

A May 2001 VA PTSD examination was conducted without a review 
of the claims file.  The veteran reported that he lived with 
his wife of 32 years, belonged to a motorcycle club, 
socialized once per month with his best friend, and had 
worked for the same employer for 32 years.  The veteran 
reported chronic sleep impairment, night sweats, anger 
problems, mild depression, prior but not current suicidal 
ideation, auditory hallucinations, one visual hallucination, 
occasional panic spells, intrusive thoughts, obsessive 
checking and rechecking of doors and windows, hatred of 
crowds, and self-isolation.  The veteran reported that he was 
placed in a solitary job by his foreman due to his anger 
problems at work.  The examiner found the veteran quiet, 
mildly suspicious, but cooperative, with no speech defect or 
deficit, and a guarded affect.  The veteran appeared rational 
and logical, demonstrated abstract thought processes, was 
able to do simple arithmetic, and had good judgment and 
memory.  The veteran was detached from others, except for his 
wife, and showed a markedly diminished interest in 
activities.  The examiner diagnosed moderate PTSD symptoms 
and assigned a GAF score of 60, which contemplates moderate 
symptoms such as flat affect, circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends and having conflicts with peers or coworkers.  See 
DSM-IV, 46-47.

A July 2001 VA outpatient progress note indicated that the 
veteran's affect was flat, but that he was alert and 
oriented.  

In August 2001, a private psychological assessment was 
conducted.  The veteran reported sleep impairment, 
militaristic and/or combat dreams, night sweats, daily 
intrusive thoughts, flashbacks, self-isolation, irritability, 
outbursts of anger, impaired concentration, hypervigilance, 
and an exaggerated startle response.  The veteran reported 
that he feels emotionally numb and void of feeling, he is 
mistrustful and has few friends, has a rocky marriage, has a 
sense of doom and negativity, and has lost interest in things 
he used to enjoy.  The veteran has to sit with his back to 
the wall and keep his drapes closed at home.  The examiner 
found severe PTSD symptoms:  difficulty concentrating, 
focusing, and completing tasks; generalized anxiety with 
occasional panic attacks; bouts of short and long term memory 
loss; flashbacks/intrusive thoughts; insomnia; overwhelming 
feelings of anger/sorrow with crying spells; withdrawal and 
isolation; and bouts of severe depression.  The examiner 
noted that the veteran was scheduled to retire in April 2002, 
after working for his employer for over 30 years and that he 
still lived with his wife of 32 years.  The examiner found 
the veteran unemployable due to the severe symptomatology of 
his PTSD.  A GAF score of 39 was assigned, which contemplates 
some impairment in reality testing or communication, such as 
illogical, obscure, or irrelevant speech, or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood, such as a depressed man avoiding 
friends, neglecting family, and being unable to work.  See 
DSM-IV, 46-47.
 
An August 2001 letter from the veteran's supervisor was 
received by VA in August 2002.  It stated that the veteran's 
job was changed from production to clean up so that he could 
work alone because he had problems working with others.  An 
October 2001 VA outpatient note indicated that the veteran 
was sad, angry, and hypervigilant.  

The veteran's 30 percent evaluation for this time period 
contemplates occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to depressed mood, 
anxiety, suspiciousness, weekly or less often panic attacks, 
chronic sleep impairment, mild memory loss, such as 
forgetting names, directions, and recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence of record does not 
support a rating in excess of 30 percent for this period.  
The GAF scores ranged from 30 to 60, but two scores were at 
or near 40, which indicates, as noted above, some impairment 
in reality testing or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  Although GAF scores are important in evaluating mental 
disorders, see Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the Board must consider all the pertinent evidence of 
record and set forth a decision based on the totality of the 
evidence in accordance with all applicable legal criteria.  
Each of the four relevant examinations for this time period 
noted that the veteran's symptoms included nightmares, 
flashbacks, chronic sleep impairment, intrusive thoughts, 
self-isolation, and occasional panic attacks.  Three of the 
four examinations indicated memory and anger and irritability 
problems.  The November 2000 private examination revealed a 
flat affect, circumstantial speech, and severely impaired 
reasoning.  Two VA examinations, however, found pleasant mood 
and affect, no speech defect or deficit, adequate abstract 
thought, good insight, good judgment, that the veteran was 
rational and logical, and intact hygiene.  The veteran was 
still married to his wife of over 30 years, participated in a 
motorcycle club, and socialized with at least one friend.  
The veteran was working for his employer of over 30 years.  
Although in August 2001, he was found to be unemployable, the 
veteran was nevertheless, still working at that time.  
Although the evidence of record shows that manifestations of 
the veteran's PTSD impaired his employment, this impairment 
is reflected in the 30 percent evaluation.

Accordingly, the criteria for a 50 percent evaluation for 
this time period have not been shown.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (50 percent evaluation contemplates 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).

B.  January 1, 2002 to April 12, 2004

A February 2002 VA progress note indicated that the veteran 
was having trouble at work getting along with coworkers.  The 
veteran stated he was unable to work due to anger and a not 
dependable memory.  The veteran reported erratic memory, 
difficulty in completing tasks, intrusive thoughts, 
headaches, dreams, flashbacks, night terrors, hyper-
awareness, anger, hatred of crowds, and trouble being close 
to others.  The examiner assigned a GAF score of 32 which 
contemplates some impairment in reality testing or 
communication, such as illogical, obscure, or irrelevant 
speech, or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood, such as 
a depressed man avoiding friends, neglecting family, or being 
unable to work.  See DSM-IV, 46-47.

A July 2002 VA PTSD examination was conducted after a review 
of the claims file.  The veteran reported self isolation, 
irritability, a dislike of crowds, intrusive thoughts, and 
flashbacks.  The veteran stated that although his job was 
stressful, since retirement, he has increasingly argued with 
his wife because he no longer has the job to think about, and 
their relationship is thus strained.  The examiner found 
intact hygiene, good eye contact, normal tone and volume of 
speech, anxious mood, appropriate affect, logical and goal-
directed thought processes, no psychotic symptoms, and no 
suicidal or homicidal ideations.  The examiner found the 
veteran was oriented to time, person, and place, and had 
normal ability to concentrate, intact short and long term 
memory, and intact abstract thinking and social judgment.  
The examiner assigned a GAF score of 55, which contemplates 
moderate symptoms such as flat affect, circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends and having conflicts with peers or coworkers.  See 
DSM-IV, 46-47.

September 2002 VA outpatient notes found the veteran 
depressed, feeling helpless, socially isolated, with low 
motivation and energy levels.  

The veteran's 50 percent evaluation for this time period 
contemplates occupational and social impairment with reduced 
reliability and productivity due to a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board finds that the medical evidence of record does not 
support a rating in excess of 50 percent for this period.  
The evidence indicates the veteran's PTSD was manifested by 
dreams, flashbacks, anger, fear of crowds, self-isolation, 
irritability, and anxiety, but that he was oriented to time, 
person, and place, had normal speech, intact memory and 
social judgment, good eye contact, intact hygiene, and no 
abnormalities in concentration.  The veteran was retired and 
noted that his relationship with his wife was better when he 
was working.  Accordingly, the criteria for a 70 percent 
evaluation have not been shown for this time period.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (70 percent 
evaluation contemplates PTSD manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including a work setting); and an 
inability to establish and maintain effective relationships).

C.  On and after April 13, 2004

A March 2004 letter from the veteran's wife, received by VA 
in May 2004, stated that the veteran was depressed, angry, 
uncommunicative, and had only a few friends, who were all 
Vietnam veterans.

In an April 13, 2004 assessment, received by VA in May 2004, 
the veteran's private therapist updated a prior psychosocial 
assessment.  The therapist stated that the veteran's severe 
PTSD symptoms continued uninterrupted and that the veteran 
continued to have sleep impairment, minimal contact with 
others, and an inability to function in a competitive work 
setting.

In October 2004, a VA PTSD examination was conducted after a 
review of the claims file.  The veteran reported worsened 
symptoms, depression, anxiety, mistrustfulness, paranoia, 
severe sleep disturbances with nightmares three to four times 
per week, difficulty in concentrating, short-term memory 
problems, and that he was antisocial.  The veteran reported 
that he was forced to retire due to his inability to get 
along with others and to tolerate interaction with his 
supervisor.  The veteran could not attend his son's wedding 
reception because he was unable to be around other people.  
The veteran reported occasional auditory hallucinations and 
past suicidal ideations, but denied present suicidal 
ideations.  He was bothered by loud noises, and was able to 
maintain minimal personal hygiene, although his wife had to 
occasionally remind him.  The veteran reported panic attacks 
occur when he is in a crowd.  The veteran's wife reported he 
was irritable, rude to her friends, and avoided their 
granddaughter.  She reported their social relationships had 
suffered.

The examiner reviewed the claims file and examined the 
veteran.  The examiner found a flat affect, unspontaneous 
speech, intermittent eye contact, a slow and monotone rate 
and flow of speech, but no irrelevant, illogical, or obscure 
speech patterns.  There was no gross impairment of thought 
process or communication, the veteran was oriented to person, 
place, and time, had adequate judgment, and could remember 
two out of three words after five minutes, but forgets 
directions, names, and events.  The veteran maintains minimal 
personal hygiene, although his wife must remind him from time 
to time.  The veteran's wife feels she is stuck with him 
because if she threatened to leave, he would harm himself.  
The veteran obsessively checks and rechecks doors and 
windows, sits facing the door with his back to a wall, was 
fearful and hypervigilant, and lacks motivation.  The 
examiner found the veteran suspicious and paranoid.

The examiner found intrusive thoughts, dissociative flashback 
episodes, and auditory hallucinations.  There was intense 
psychological distress and physiologic reactivity at exposure 
to internal or external cues, avoidance of stimuli associated 
with the trauma, and severe numbing of responsiveness with 
efforts to avoid thoughts, feelings or conversation 
associated with the trauma.  There was markedly diminished 
interest in participating in activities, detachment or 
estrangement from others, and a restricted range of affect.  
The examiner found persistent chronic sleep impairment, 
irritability and anger, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  There 
was mild memory loss, disturbance of emotion or mood, 
inability to establish and maintain effective work and social 
relationships, past suicidal ideation, obsessional checking 
and rechecking, and panic anxiety.  The examiner diagnosed 
chronic, severe PTSD and unemployability and found a guarded 
prognosis for improvement and a negative ability to pursue 
future employment.  The examiner assigned a 45 GAF score, 
which contemplates serious symptoms such as suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
or any serious impairment in social, occupational, or school 
functioning, such as having no friends or being unable to 
keep a job.  See DSM-IV, 46-47.

The veteran's current 70 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); an inability to establish and 
maintain effective relationships.

The Board finds that the medical evidence of record does not 
support a rating in excess of 70 percent for this time 
period.  The private psychosocial assessment indicated that 
the veteran had severe PTSD symptoms, including self-
isolation, the inability to work in a competitive work 
setting, and minimal contact with others.  The other evidence 
of record indicates that the veteran has social and 
occupational impairment due to intrusive thoughts, 
dissociative flashbacks, auditory hallucinations; intense 
psychological distress and physiologic reactivity at exposure 
to cues; markedly diminished interest in participating in 
significant activities; detachment or estrangement from 
others, a restricted range of affect, chronic sleep 
impairment, irritability, outbursts of anger, difficulty 
concentrating, hypervigilance, exaggerated startle response, 
mild memory loss, inability to establish and maintain 
effective work and social relationship, past suicidal 
ideation; obsessional checking and rechecking, panic anxiety, 
and some neglect of personal appearance and hygiene.  The 
evidence also shows, however, that the veteran is not grossly 
impaired in thought process, has adequate judgment, is 
oriented to time, person, and place, and has only occasional 
hallucinations.  The veteran also maintains a relationship 
with his spouse and maintains minimal personal hygiene. 

Accordingly, the criteria for a 100 percent evaluation have 
not been shown.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(100 percent evaluation where there is total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place, 
memory loss for names of close relatives, own occupation, or 
own name).  An evaluation in excess of 70 percent for PTSD is 
thus not warranted.

In reaching these conclusions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD for 
the period from November 29, 2000 to December 31, 2001 is 
denied.

An evaluation in excess of 50 percent for PTSD for the period 
from January 1, 2002 to April 12, 2004 is denied.

An evaluation in excess of 70 percent for PTSD for the period 
on and after April 13, 2004 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


